          Case
          Case:5:10-cv-04809-EJD
                15-15858, 05/13/2019,
                                  Document
                                      ID: 11294638,
                                             99 Filed
                                                    DktEntry:
                                                      05/13/1971, Page
                                                                  Page 11 of
                                                                          of 11




                        UNITED STATES COURT OF APPEALS                     FILED
                                 FOR THE NINTH CIRCUIT                     MAY 13 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
In re: GOOGLE REFERRER HEADER                     No.   15-15858
PRIVACY LITIGATION,
                                                  D.C. No. 5:10-cv-04809-EJD
------------------------------                    Northern District of California,
                                                  San Jose
PALOMA GAOS; et al.,
                                                  ORDER
                   Plaintiffs-Appellees,

v.

MELISSA ANN HOLYOAK; THEODORE
H. FRANK,

                   Objectors-Appellants,

  v.

GOOGLE, INC., a Delaware corporation,

                   Defendant-Appellee.

Before: WALLACE, McKEOWN, and BYBEE, Circuit Judges.

       The motion to remand (Dkt. 66) is granted. The motion for summary

disposition (Dkt. 69) is denied. The district court’s judgment is vacated, and the

case is remanded for further proceedings consistent with the Supreme Court’s

opinion, which remanded the case for the purpose of addressing the plaintiffs’

standing in light of Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016).
